Citation Nr: 0917332	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
a claim for service connection for fibromyalgia.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
fibromyalgia.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

Specifically, the Veteran has asserted that she began 
experiencing joint pain in approximately 1974 or 1975.  See 
hearing transcript, March 2009.  The Veteran asserted that, 
while working as an egress mechanic, which required her to 
lift the ejection seat out of air force fighters, she began 
to feel pain throughout her body, to include her shoulders, 
upper body, lower body, and back.  Id.  The Veteran claims 
that this pain continued and worsened throughout service.  
Id. 

A review of the Veteran's service treatment records reflects 
that the Veteran sought treatment for lower back pain 
consistently throughout her active duty service.  In a 
service treatment record from August 1974, the Veteran was 
noted as having severe back pain.  It was also noted in this 
treatment record that the Veteran worked as an egress 
mechanic and this job required lifting ejection seats from 
the cockpits of F-4's.  In an April 1976 service treatment 
record, the Veteran was noted as having a history of low back 
pain, documented and started in July 1974.  It was further 
noted that the Veteran had a combination of rheumatoid 
arthritis and intermittent recurrent low back strain.  [It 
should be noted that service connection has separately been 
established for a low back disability with radiculopathy.]

With regard to a current disability, the Board notes that the 
Veteran has recently been diagnosed with fibromyalgia.  See 
Urgent Medical & Family Care treatment records, November 2000 
and March 2005.  Therefore, given that the Veteran has a 
current diagnosis of fibromyalgia and her service treatment 
records support her assertions that she sought treatment for 
joint pain during active duty service, the Board finds that 
the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  This issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether she 
currently has fibromyalgia and, if so, whether this 
fibromyalgia was caused or aggravated by her active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination). 

Additionally, the Board notes that an August 2007 letter from 
the Veteran's treating physician at Urgent Medical & Family 
Care indicated that the Veteran has been evaluated by Dr. 
S.D., M.D., a rheumatologist; treated by a Dr. A.B., M.D.; 
and received physical therapy through Physical Therapy and 
Sports Rehab Clinic.  The Veteran was sent a letter in April 
2008 noting that the evidence of record reflects that she has 
received treatment from Dr. S.D., M.D. and Dr. A.B., M.D., 
and directing the Veteran to submit Authorization and Consent 
to Release Information forms for each health care provider in 
order to allow VA to obtain the treatment information.  The 
Veteran responded with a phone number for Dr. A.B., M.D.    

The Board notes that the claims folder contains treatment 
records from Dr. A.B., M.D.  However, the claims folder does 
not contain treatment records the Veteran's rheumatologist, 
Dr. S.D., M.D. or from Physical Therapy and Sports Rehab 
Clinic.  VA has an obligation under the Veterans Claims 
Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from private 
medical care providers.  38 C.F.R. § 3.159 (2008).  As this 
issue is already being remanded for further development, the 
Board will extend to the Veteran one more opportunity to 
submit Authorization and Consent to Release Information forms 
for each health care provider or facility at which the 
Veteran has sought treatment relating to her fibromyalgia 
that is not currently associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, particularly the full 
addresses and the dates of any private 
treatment received with regards to the 
Veteran's claimed fibromyalgia, to 
include the treatment records of the 
rheumatologist, Dr. S.D., M.D., and 
those from Physical Therapy and Sports 
Rehab Clinic, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the Veteran to submit any 
pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  

2.	After all available outstanding 
treatment records have been associated 
with the claims file, schedule the 
Veteran for an appropriate VA 
examination for her fibromyalgia claim.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has fibromyalgia.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's fibromyalgia was 
incurred in or aggravated by a disease 
or injury in service.  If any 
complaints are attributed to underlying 
disability other than fibromyalgia, an 
opinion should be provided as to 
whether it is at least as likely as not 
that such disability was incurred in or 
aggravated by a disease or injury in 
service
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the July 2007 
statement of the case (SOC).  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




